
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.48

APN:

Recording requested by and
when recorded, return to:
Bank of America, N.A.
REBG
Home Builder Division 08957
NV1-119-04-01
300 South Fourth Street
Fourth Floor
Las Vegas, Nevada 89101

Borrower:   PERMA-BILT, a Nevada corporation Loan No.:    


MODIFICATION AGREEMENT


        This Modification Agreement ("Modification Agreement") is made as of
August 13, 2001 by PERMA-BILT, a Nevada corporation ("Borrower") and Bank of
America, N.A. ("Bank").


Factual Background

        A.    Under a Master Revolving Line of Credit Construction Loan
Agreement dated as of April 18, 2001 (the "Loan Agreement"), Bank entered with
Borrower a construction revolving line of credit loan in the maximum principal
amount of Fifty Million and no/100 Dollars ($50,000,000) (the "RLC" or the "RLC
Loan"). The RLC Loan is evidenced by a promissory note dated as of April 18,
2001 payable by Borrower to Bank, in the amount of $50,000,000 (the "RLC Note").

        B.    The RLC Loan is secured by, among other things, a Construction
Deed of Trust with Assignment of Rents, Security Agreement and Fixture Filing
recorded May 10, 2001 in Book 20010510 as Document No. 01209 of the Official
Records of the Clark County Recorder (the "Deed of Trust") covering the land and
improvements and certain other property identified in the Deed of Trust (the
"Property"). In addition, Borrower has executed that certain Secured Indemnity
Agreement dated as of April 18, 2001 in favor of Bank with respect to the
Property (the "Indemnity Agreement").

        C.    Pursuant to the terms of this Modification Agreement, Bank has
agreed to add and incorporate into the Deed of Trust and the other Loan
Documents, additional property, as described in Exhibit 1 attached hereto (the
"Additional Property") for the purpose of additionally securing the RLC Loan and
to make the RLC (as modified hereby) available (subject to the terms of the Loan
Agreement) for construction on the Additional Property.

        D.    As used herein, the term "Loan Documents" shall mean the Loan
Agreement, the RLC Note, the Deed of Trust, the Indemnity Agreement, this
Modification Agreement, a modification agreement between Bank and Borrower dated
July 18, 2001, any other documents executed in connection with the RLC Loan or
this Modification Agreement, as any or all of them may have been amended to
date.

        E.    Borrower and Bank now wish to modify the RLC Loan and Loan
Documents as set forth herein.

1

--------------------------------------------------------------------------------


Agreement

        Therefore, Borrower and Bank agree as follows:

        1.    Recitals.    The recitals set forth above in the Factual
Background are true, accurate and correct.

        2.    Reaffirmation of Loans.    Borrower reaffirms all of its
obligations under the Loan Documents, and Borrower acknowledges that it has no
claims, offsets or defenses with respect to the payment of any sums due under
the Loan Documents.

        3.    Modification of Loan Documents.    The Loan Documents are modified
and amended as follows:

        (a)    Deed of Trust.    The Deed of Trust is modified by adding thereto
(as an addition, and not as a substitution), and incorporating into Exhibit A of
the Deed of Trust, as part of the "Land" and "Property" (as such terms are
defined in the Deed of Trust), the Additional Property.

        (b)    Indemnity Agreement.    All references in the Indemnity Agreement
to "Property" shall now include (as an addition, and not as a substitution) the
Additional Property.

        (c)    Loan Agreement.    All references in the Loan Agreement to
"Property" shall now include (as an addition, and not as a substitution) the
Additional Property.

        4.    Conditions Precedent.    Before this Modification Agreement
becomes effective and any party becomes obligated under it, all of the following
conditions shall have been satisfied at Borrower's sole cost and expense in a
manner acceptable to Bank in the exercise of Bank's sole judgment:

        (a)  Bank shall have received such assurance as Bank may require that
the validity and priority of the Deed of Trust has not been and will not be
impaired by this Modification Agreement or the transactions contemplated by it,
including the issuance of such endorsements as required by Bank to Bank's
existing ALTA Lender's Policy of Title Insurance (or the issuance of a new
policy), insuring that the Deed of Trust is a first lien on the Property
(including the Additional Property).

        (b)  Bank shall have received fully executed and, where appropriate,
acknowledged originals of:

(i)this Modification Agreement, and

(ii)any other documents which Bank may require or request in accordance with
this Modification Agreement or any other loan documents.

        (c)  Bank shall have received reimbursement, in immediately available
funds, of all costs and expenses incurred by Bank in connection with this
Modification Agreement, including charges for title insurance endorsements,
recording, filing and escrow charges, fees for appraisal, architectural and
engineering review, environmental services, mortgage taxes, and legal fees and
expenses of Bank's counsel. Such costs and expenses may include the allocated
costs for services for Bank's in-house staffs, such as legal, appraisal, and
environmental services.

        5.    Borrower's Representation and Warranties.    Borrower represents
and warrants to Bank as follows:

        (a)    Loan Documents.    All representations and warranties made and
given by Borrower in the Loan Documents are true, accurate and correct as of the
date hereof.

        (b)    No Default.    No Event of Default (as defined in the Loan
Documents) has occurred and is continuing, and no event has occurred and is
continuing which, with notice or the passage of time or both, would be an Event
of Default.

2

--------------------------------------------------------------------------------




        (c)    Borrowing Entity.    Borrower is a corporation which is duly
organized and validly existing under the laws of the State of Nevada. There have
been no changes in the organization, composition, ownership structure or
formation documents of Borrower since April 18, 2001.

        6.    Incorporation.    This Modification Agreement shall form a part of
each of the Loan Documents, and all references to the Loan Documents shall mean
such documents as hereby modified.

        7.    No Prejudice; Reservation of Rights.    This Modification
Agreement shall not prejudice any rights or remedies of Bank under any Loan
Documents.

        8.    No Impairment.    Except as specifically hereby amended, the Loan
Documents shall remain unaffected by this Modification Agreement and all such
documents shall remain in full force and effect. Nothing in this Modification
Agreement shall impair the lien of the Deed of Trust, which as hereby amended
shall remain one deed of trust with one power of sale, creating a first lien
encumbering the Property.

        9.    Purpose and Effect of Bank's Approval.    Bank's approval of any
matter in connection with the RLC Loan shall be for the sole purpose of
protecting Bank's security and rights. No such approval shall result in a waiver
of any default of Borrower. In no event shall Bank's approval be a
representation of any kind with regard to the matter being approved.

        10.    Integration.    The Loan Documents, including this Modification
Agreement: (a) constitute integrated loan documents; (b) supersede all oral
negotiations and prior and other writings with respect to their subject matter;
and (c) are intended by the parties as the final expression of the agreements
with respect to the terms and conditions set forth in those documents and as the
complete and exclusive statement of the terms agreed to by the parties. If there
is any conflict between the terms, conditions and provisions of this
Modification Agreement and those of any other agreement or instrument, including
any other loan documents, the terms, conditions and provisions of this
Modification Agreement shall prevail.

        11.    Miscellaneous.    This Modification Agreement and any attached
consents or exhibits requiring signatures may be executed in counterparts, and
all counterparts shall constitute but one and the same document. If any court of
competent jurisdiction determines any provision of this Modification Agreement
or any other loan documents to be invalid, illegal or unenforceable, that
portion shall be deemed severed from the rest, which shall remain in full force
and effect as though the invalid, illegal or unenforceable portion had never
been a part of such loan documents. This Modification Agreement shall be
governed by the laws of the State of Nevada, without regard to the choice of law
rules of that State. As used here, the word "include(s)" means "include(s),
without limitation", and the word "including" means "including, but not limited
to".

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Modification
Agreement on the date first written above.

PERMA-BILT,
a Nevada corporation   BANK OF AMERICA, N.A.
By:
 
/s/ Daniel Schwartz

--------------------------------------------------------------------------------

Daniel Schwartz, President
 
By:
 
/s/ Gary Persichino

--------------------------------------------------------------------------------

Gary Persichino, Vice President
Address:
7150 Pollock Drive, Suite 104
Las Vegas, Nevada 89119
 
Address:
REBG #8957
Home Builder Division
NV1-119-04-01
300 S. Fourth St., 4th Floor
Las Vegas, Nevada 89101

STATE OF NEVADA

COUNTY OF CLARK

        This instrument was acknowledged before me on 8-14-01 by Daniel Schwartz
as President of Perma-Bilt, a Nevada corporation.


Notary Public State of Nevada
COUNTY OF CLARK
RENA C. WINTERS
My Appointment Expires
September 19, 2004
No. 00-63572-1
 
/s/ Rena C. Winters

--------------------------------------------------------------------------------

Notary Public

My commission expires: 9-19-04


 
 
 
 
  STATE OF NEVADA   )         )   ss. COUNTY OF CLARK   )    

        This instrument was acknowledged before me on 8/15/01 by Gary Persichino
as Vice President of Bank of America, N.A.


SHERRY LIRA
Notary Public — Nevada
CLARK COUNTY
My Commission Expires
April 7, 2005
No. 97-1933-1
 
/s/ Sherry Lira

--------------------------------------------------------------------------------

Notary Public

My commission expires: 4/7/05

4

--------------------------------------------------------------------------------

EXHIBIT 1, Additional Property, legal description
identifying Parcels 1 and 2 of Parcel DD
not attached hereto

5

--------------------------------------------------------------------------------



QuickLinks


MODIFICATION AGREEMENT
Factual Background
Agreement
